EXHIBIT 10.1
THIRD AMENDMENT TO OPTION AGREEMENT
AND JOINT ORDER TO TITLE COMPANY
     THIS THIRD AMENDMENT TO OPTION AGREEMENT AND JOINT ORDER TO TITLE COMPANY
(the “Amendment”) is entered into this 28th day of April, 2008 (the “Effective
Date”), by and between APOLLO GROUP, INC., an Arizona corporation (“Option
Grantor”) and MACQUARIE RIVERPOINT AZ, LLC, a Delaware limited liability company
(the “Option Holder”).
RECITALS:
     A. Option Grantor and Option Holder are parties to that certain Option
Agreement dated June 20, 2006, as amended by that certain First Amendment to
Option Agreement dated March 7, 2007 and further amended by that certain Second
Amendment to Option Agreement dated March 17, 2008 (as amended, the
“Agreement”).
     B. Option Grantor and Option Holder have agreed to order the Title Company
to release the Option Payment to Option Grantor.
     C. Option Grantor and Option Holder now desire to amend the Agreement to
extend the Option Exercise Date and the Closing Date as set forth in this
Amendment.
AGREEMENT:
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Recitals. Each of the recitals set forth above are incorporated herein
as covenants and agreements of the parties hereto.
     2. Definitions. All initial capitalized terms used herein shall have the
meanings ascribed thereto in the Agreement, unless otherwise specifically
defined herein.
     3. Option Payment. Option Grantor and Option Holder hereby jointly order
the Title Company to release the Option Payment to Option Grantor, together with
any interest earned thereon accrued to the date of this Amendment (the “Accrued
Interest”). The Accrued Interest shall be applied to the Purchase Price if the
Option is exercised and the transaction under the Purchase and Sale Agreement is
consummated in accordance with the terms thereof. Option Holder hereby waives
any defenses to the release of the Option Payment existing as of the date of
this Amendment, but will continue to have the right to a return of the Option
Payment as the result of any Option Grantor’s default under the Agreement or the
Purchase and Sale Agreement following the date of this Amendment or the failure
of a condition precedent to Option Holder’s performance under the Agreement or
the Purchase and Sale Agreement, which failure of the relevant condition is
within the sole control of, or caused solely by Option Grantor, including,
without limitation, under Section 4(d)(2), Section 4(d)(3) and Section 4(d)(5)
of the Agreement and Section 5(b), Section 5(d), Section 5(f) and Section 5(g)
of the Purchase and Sale Agreement.
     4. Option Exercise Date. Section 3(b)(iii) of the Agreement is hereby
amended in its entirety to read as follows:
“If Option Grantor approves the assignment of the Agreement to Third Party Buyer
(defined below) as evidenced by execution of the Option Assignment (defined
below), Option Holder may exercise the Option by giving written notice (the
“Option Exercise Notice”) of the exercise thereof to Option Grantor on or before
the date that is not more than thirty (30) days following the execution of the
Option Assignment, but in no event later than June 2, 2008 (the “Option Exercise
Date”). Notwithstanding anything contained in the Agreement to the contrary, in
no event will the Option Exercise Date be extended beyond June 2, 2008.”

 



--------------------------------------------------------------------------------



 



     5. Closing Date. The first sentence of Section 7 of the Agreement is hereby
amended in its entirety as follows:
“Upon the exercise of the Option as provided in Section 3, the closing of the
transaction (the “Closing”) shall be held and delivery of all items shall be
made under the terms and conditions of the Purchase and Sale Agreement through
an escrow with the Title Company, on the date that is not more than ten
(10) calendar days after the Option Exercise Date (the “Closing Date”).”
     6. Third Party Buyer. Not later than one (1) business day following the
mutual execution and delivery of this Amendment, Option Holder shall disclose to
Option Grantor in writing the identity of a party (the “Third Party Buyer”) to
which Option Holder intends assign its right, title and interest under the
Agreement (the “Replacement Transaction”). The written notice shall be
accompanied by an organizational chart for the Third Party Buyer, a list of all
affiliates (the “Third Party Affiliates”) and the name and contact information
of a representative of the Third Party Buyer who Option Grantor can contact
about the Replacement Transaction. Within two (2) business days following such
disclosure (the “Consent Period”), Option Grantor shall determine (which
determination shall be set forth in a written notice to Option Holder) whether
Option Grantor consents to the assignment of the Agreement to the Third Party
Buyer and which, if granted, shall constitute Option Grantor’s consent pursuant
to Section 10(c) of the Agreement. Option Holder acknowledges that such consent
may be given or withheld in Option Grantor’s sole discretion, and if Option
Grantor fails to notify Option Holder of its approval within such two
(2) business day period, Option Grantor will be deemed to have not consented to
the proposed assignment to Third Party Buyer. If Option Grantor consents to the
Replacement Transaction, then on or before May 2, 2008, Option Holder and Third
Party Buyer shall enter into a written assignment agreement (the “Option
Assignment”), evidencing the assignment by Option Holder and assumption by Third
Party Buyer of the Agreement, and Option Grantor shall execute the Option
Assignment for purposes of evidencing its consent to the assignment and the fact
that the Agreement (as amended by this Amendment) remains in full force and
effect. If (i) Option Holder fails to notify Option Grantor of the name of Third
Party Buyer within one (1) business day following the execution of this
Amendment, (ii) Option Grantor does not consent (or is deemed not to have
consented) to the Replacement Transaction for whatever reason within two
(2) business days following disclosure of the Third Party Buyer, or (iii) the
Option Assignment is not executed by May 2, 2008, the Option shall be deemed to
have lapsed in accordance with the terms of the Agreement and Option Holder
shall have no further right to exercise the Option and Option Grantor shall have
the right to retain the Option Payment. If Option Grantor does not consent (or
is deemed not to have consented) to the Replacement Transaction for whatever
reason, or if Option Grantor fails to consummate the Replacement Transaction on
or before the date that is ten (10) days after the Option Exercise Date, Option
Grantor shall be prohibited from selling, conveying or otherwise disposing of
the Membership Interests or the Property to the Third Party Buyer or any of its
Third Party Affiliates until January 1, 2009. The provisions of this Section 6
shall survive the release of the Option Payment to Option Grantor and the
provisions relating to the prohibition on sales to the Third Party Buyer any
Third Party Affiliates until January 1, 2009 shall survive the expiration of the
Option.
     7. Certificated Membership Interests. At the Closing, in addition to the
deliveries required by Section 7(b) of the Purchase and Sale Agreement, Option
Grantor hereby agrees to deliver an amendment to each of the operating
agreements for the each of the Companies that contain provisions suitable for,
and allowing for, the issuance of certificated Membership Interests in each
respective Company, and a copy of the certificate evidencing the Membership
Interest in each Company. The Third Party Buyer wishes to obtain an Eagle 9 UCC
Insurance Policy issued by the Title Company (the “UCC Policy”) for the Third
Party Buyer’s ownership of the Membership Interests in form and substance
reasonably satisfactory to Third Party Buyer, in the full amount of the Purchase
Price, containing such endorsements as Third Party Buyer may reasonably require,
and insuring that the Membership Interests are owned by Buyer and are not
subject to any liens, encumbrances or other adverse interests. Option Grantor
hereby agrees to cooperate with any reasonable requirements imposed by the Title
Company in connection with the issuance of such a UCC Policy, provide that as
the result of such cooperation, Option Grantor shall not be required to incur
any costs, assume or incur any liabilities or obligations, make any
representations or warranties, or fulfill any requirement that are capable of
being satisfied by the Third Party Buyer. The costs of obtaining the UCC Policy
shall be paid for by Third Party Buyer.

 



--------------------------------------------------------------------------------



 



     8. Option Holder Covenants. Option Holder hereby agrees and covenants to
reimburse, within thirty (30) days of Option Grantor’s receipt of invoices
therefor or at the Closing, the reasonable attorneys’ fees and costs incurred by
Option Grantor incurred by Option Grantor from and after April 25, 2008 in
connection with the Option or the Replacement Transaction. Option Grantor shall
deliver the final invoice within ninety (90) days after the Closing or
termination of the Agreement. If no demand is made by such date, Option Holder’s
payment obligations hereunder shall be waived and of no further force and
effect.
     9. Management Fee. Section 4.3 in each Lease shall be modified to provide
that the Management Fee is 1/2 percent (.50%) of the Fixed Rent.
     10. Miscellaneous. The parties hereto acknowledge that the Agreement
remains in full force and effect, and to the extent the Option has lapsed due to
the failure to exercise the Option, the same is hereby reinstated. Except as
expressly modified hereby, the Agreement remains unmodified and in full force
and effect. In the event of any conflict or inconsistency between the terms of
this Amendment and the Agreement, the terms of this Amendment shall control.
This Amendment may be executed simultaneously or in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.
     11. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy to the other party shall be effective as
delivery of a manually executed counterpart of this Amendment.
[remainder of page intentionally left blank; signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

         
 
  OPTION GRANTOR:    
 
       
 
  APOLLO GROUP, INC., an Arizona corporation    
 
       
 
  /s/ Joseph L. D’Amico
 
   
 
       
 
  Joseph L. D’Amico    
 
  Executive Vice President, Chief Financial Officer and Treasurer    
 
  (Principal Financial Officer)    
 
       
 
  /s/ Robert Moya
 
   
 
       
 
  Robert Moya    
 
  Secretary    
 
       
 
  OPTION HOLDER:    
 
       
 
  MACQUARIE RIVERPOINT AZ, L.L.C., a Delaware limited liability company    
 
       
 
  By: Macquarie Office (US) No. 2 Corporation, a    
 
         Minnesota corporation, its sole member and manager    
 
       
 
  /s/ Paul Sorensen
 
   
 
       
 
  Paul Sorensen    
 
  Vice President    

 



--------------------------------------------------------------------------------



 



      ACCEPTED AND APPROVED:   Riverpoint 1/3/5 and Riverpoint 2, as signatories
to
the Agreement, hereby accept and approve this
Amendment
 
    RIVERPOINT LOTS 1/3/5, LLC, an
Arizona limited liability company
 
   
By:
  Apollo Group, Inc., its sole member and manager

     
/s/ Joseph L. D’Amico
 
   
 
   
Joseph L. D’Amico
   
Executive Vice President, Chief Financial Officer and Treasurer
   
(Principal Financial Officer)
   
 
   
/s/ Robert Moya
 
   
 
   
Robert Moya
   
Secretary
   
 
   
RIVERPOINT LOT 2, LLC, an Arizona limited liability company
   
 
   
/s/ Joseph L. D’Amico
 
   
 
   
Joseph L. D’Amico
   
Executive Vice President, Chief Financial Officer and Treasurer
   
(Principal Financial Officer)
   
 
   
/s/ Robert Moya
 
   
 
   
Robert Moya
   
Secretary
   

 